Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of Great Britain Application No. 1519851.8 filed Nov. 10, 2015. The content of this application is fully incorporated herein in its entirety.
Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on 03/11/2020, PROSECUTION IS HEREBY REOPENED.
Supervisory Examiner Jeffrey Nickerson has approved of reopening prosecution by signing below. New ground of rejection has been set based on newly found reference .
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37
CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an
appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jeffrey Nickerson/
Supervisory Patent Examiner, Art Unit 2432
DETAILED ACTION
	This office action is in response to an Appeal Brief filed on 12/04/2020. Prosecution has been reopened based on the Appeal Brief conference decision held on 02/04/2021.
Therefore, for this office action, claims 1-20 have been received for consideration and
have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art herein after called “AAPA” in view of Oyama et al., (US20070223410A1).
Regarding claim 1, AAPA discloses:
A wireless subscriber communication unit (i.e. User Equipment (UE) 140 or LTE UE 220) for communicating with a network node (i.e. Gateway 120 or LTE EPS 230) that is configured to 
a receiver (i.e. UE 140 or LTE UE 220) configured to receive messages from at least the network node (i.e. Gateway 120) (See FIG. 2; [0011] See communication between LTE UE acting as relay and LTE EPS from Step 250); and 
a processor coupled to the receiver and arranged to process a first authentication message (i.e. UE authenticates with EPS) received from the network node and determine therefrom that the wireless subscriber communication unit is authenticated to communicate in the communication system (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250); 
wherein, once the wireless subscriber communication unit is authenticated to communicate in the communication system, the receiver and processor are further configured to receive and process a second message (AAPA: Figure 2, step 260), whereby the second message transfers at least a portion of the network node’s responsibilities to the wireless subscriber communication unit such that the wireless subscriber communication unit is then able to perform networking level functions relative to further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out-of-coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses); 
AAPA fails to disclose:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities”; and
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated.  
However, Oyama discloses:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities” ([0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050])  and 
Wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated ([0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filers; See [0054]) .
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 2, the combination of AAPA and Oyama discloses:
	The wireless subscriber communication unit of Claim 1, wherein the processor is further configured following the transfer of the portion of the network node's enforcement responsibilities to only allow datagrams from or to authenticated further wireless subscriber communication units from passing through the wireless subscriber communication unit (Oyama: [0049-0050]).
Regarding claim 3, the combination of AAPA and Oyama discloses:
AAPA discloses provisioning the LTE UE acting as a relay router and then Oyama discloses in [0054-0055] & [0057] mobile router acting enforcement points).
Regarding claim 5, the combination of AAPA and Oyama discloses:
	The wireless subscriber communication unit of Claim 1, wherein the second message allocates a single prefix of multiple Internet Protocol (IP) addresses to the wireless subscriber communication unit, or allocates a single prefix of multiple Internet Protocol, IP, addresses to the wireless subscriber communication unit after the wireless subscriber communication unit has been authenticated by the network node, or single prefix of multiple Internet Protocol, IP, addresses is used by the wireless subscriber communication unit to form one or more networks of further wireless subscriber communications units access to the communication system (AAPA: FIGS. 1 & 2; [0005] & [0010-0011]).
Regarding claim 6, the combination of AAPA and Oyama discloses:
The wireless subscriber communication unit of Claim 5, wherein the processor is configured to perform enforcement of further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit by advertising the prefix to thereby allow further AAPA: See Figure 2, step 260 and 270, [0010]-[0011]).
Regarding claim 7, the combination of AAPA and Oyama discloses:
The wireless subscriber communication unit of Claim 1, wherein the second message transfers the enforcement point associated with a Protocol for Carrying Authentication for Network Access, PANA, to the wireless subscriber communication unit (Oyama: [0053], [0059] & FIG. 6; [0069]).
Regarding claim 8, the combination of AAPA and Oyama discloses:
The wireless subscriber communication unit of claim 1, wherein the receiver and processor are configured to receive and process at least one third message from one or more further wireless subscriber communication unit and in response thereto the processor is configured to forward an authentication request from the one or more further wireless subscriber communication unit to the network node (Oyama: FIG. 2; [0050]).
Regarding claim 9, the combination of AAPA and Oyama discloses:
The wireless subscriber communication unit of claim 8, wherein the receiver is configured to receive at least one of:
an authenticating message from the network node in response to the authentication request and the processor is configured to forward the authenticating message to a respective requesting one or more further wireless subscriber communication unit; the at least one third message along a radio bearer used to carry data between the wireless subscriber Oyama: [0054]).
Regarding claim 10, the combination of AAPA and Oyama discloses:
The wireless subscriber communication unit of claim 8, wherein the processor of the wireless subscriber communication unit has previously performed the operations of a wireless subscriber communication unit in order for it to be authenticated and thereafter to receive at least a portion of the network node's enforcement responsibilities (Oyama: [0053]).
Regarding claim 11, the combination of AAPA and Oyama discloses:
	The wireless subscriber communication unit of Claim 1, wherein the processor is configured to perform at least one from a group of:
only route datagrams with IP addresses associated with further wireless subscriber communication units that have been correctly authenticated to the communication system; act as a router to allow for Internet Protocol (IP) connectivity for multiple further wireless subscriber communication units using at least one from a group of: stateless address auto-configuration to obtain an IPv6 address to access the communication system; DHCP for IPv4 or IPv6 allocation (Oyama: [0054] describes filtering mechanism involves checking the IP headers to control access to and from nodes in the mobile network). 
Regarding claim 13, AAPA discloses:

a processor coupleable to a receiver and arranged to process a first authentication message received from the network node (See FIG. 2; [0011] See communication between LTE UE acting as relay and LTE EPS from Step 250) and 
determine therefrom that the wireless subscriber communication unit is authenticated to communicate in the communication system (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250);
wherein, once the wireless subscriber communication unit is authenticated to communicate in the communication system, the processor is further configured to receive and process a second message (AAPA: Figure 2, step 260), whereby the second message transfers at least a portion of the network node's responsibilities to the wireless subscriber communication unit such that the wireless subscriber communication unit is then able to perform networking level functions relative to further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses).
AAPA fails to disclose:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities”; and
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated.  
However, Oyama discloses:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities” ([0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050])  and 
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated ([0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filers; See [0054]) .
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 14, AAPA discloses:
	A method for enforcement in a wireless communication system comprising at least one wireless subscriber communication unit for communicating with a network node that is configured to perform enforcement responsibilities of wireless communication units attempting access to the communication system, the method at the wireless subscriber communication unit comprising:
receiving and processing a first authentication message received from the network
node (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250);
See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250);
receiving and processing a second message (AAPA: Figure 2, step 260), in response to the wireless subscriber communication unit being authenticated, whereby the second message transfers at least a portion of the network node's responsibilities to the wireless subscriber communication unit such that the wireless subscriber communication unit is then able to perform networking level functions relative to further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses);
performing, at the wireless subscriber communication unit and in response thereto, transferred networking responsibilities and networking level functions of further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (Figure 2, steps 270-290; [0010]-[0011] provides the LTE UE acting as a relay then performs transferred networking responsibilities such as router advertising).
AAPA fails to disclose:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities”; and wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated.
However, Oyama discloses:
	wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities” (Oyama: [0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050])  and 
Wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated (Oyama: [0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filers; See [0054]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 15, AAPA discloses:
A non-transitory tangible computer program product comprising executable code stored therein for enforcement in a wireless communication system, wherein the code is operable for, when executed at a wireless subscriber communication unit:
receiving and processing a first authentication message received from the network
node (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250);
determining from the processed first authentication message that the wireless subscriber communication unit is authenticated to communicate in the communication See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250);
receiving and processing a second message (AAPA: Figure 2, step 260), in response to the wireless subscriber communication unit being authenticated, whereby the second message transfers at least a portion of the network node's responsibilities to the wireless subscriber communication unit such that the wireless subscriber communication unit is then able to perform networking level functions relative to further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses);
performing, at the wireless subscriber communication unit and in response thereto, transferred networking responsibilities and networking level functions of further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit (Figure 2, steps 270-290; [0010]-[0011] provides the LTE UE acting as a relay then performs transferred networking responsibilities such as router advertising).

AAPA fails to disclose:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities”; and wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated; performing, at the wireless subscriber communication unit and in response thereto, enforcement of further wireless subscriber communication units attempting access to the communication system via the first wireless subscriber communication unit.
However, Oyama discloses:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities” (Oyama: [0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050])  and 
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated (Oyama: [0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filers; See [0054]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 16, AAPA discloses:
	A communication system comprises:
a network node configured to perform authentication and enforcement responsibilities of wireless communication units attempting access to the communication system ();
a first wireless subscriber communication unit capable of communicating with the network node ([0010] If UE 140 in FIG. 1 acts as a relay node (sometimes referred to as a remote router), then gateway 120 can delegate a whole IPv6 prefix to this relay node);
wherein the network node is configured to authenticate the first wireless subscriber communication unit (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250), and once the wireless subscriber communication unit is authenticated (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses). 
AAPA fails to disclose:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities”; and
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated.  
However, Oyama discloses:
wherein the transferred networking responsibility and networking level functions comprise “enforcement” and “enforcement responsibilities” (Oyama: [0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050])  and 
wherein the enforcement responsibilities allow to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an IP address that is associated with a device or node that has been authenticated (Oyama: [0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filers; See [0054]) .
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 17, AAPA discloses:
A network node for communicating with at least one wireless subscriber communication unit in a communication system, the wireless subscriber communication unit comprising:
a processor configured to perform authentication and enforcement of wireless communication units attempting access to the communication system (See FIG. 2; [0011] See communication between LTE UE acting as relay and LTE EPS from Step 250;  LTE EPS can authenticate UEs such as LTE UE acting as relay);
a receiver coupled to the processor and configured to receive an authentication request message from the at least one wireless subscriber communication unit (See [0011] Step 250, provides LTE EPS has a receiver to receive authentication request from LTE UE acting as relay), 
wherein the processor is configured to authenticate the at least one wireless subscriber communication unit and generate a first authentication message authenticating the wireless subscriber communication unit (See Figure 2, step 250 and 260, [0010]-[0011], provides the LTE EPS generates and sends a authentication response to LTE UE acting as relay);
a transmitter coupled to the processor and configured to transmit the first message to the wireless subscriber communication unit (See Figure 2, step 250 and 260, [0010]-[0011], provides the LTE EPS generates and sends a authentication response to LTE UE acting as relay, including delegated prefix);
See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses).
AAPA fails to disclose:
	Wherein “networking responsibilities and role” comprise “enforcement responsibilities and role”, and where the enforcement role allows to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an internet protocol, IP, address that is associated with a device or a node that has been authenticated; 
wherein, the receiver is further configured to receive an authentication request message including the prefix from a further wireless subscriber communication unit via the at least one wireless subscriber communication unit, once the wireless subscriber communication unit is authenticated; and in response thereto, the processor is further configured to authenticate the further wireless subscriber communication unit without performing 
However, Oyama discloses:
	wherein “networking responsibilities and role” comprise “enforcement responsibilities and role”, and where the enforcement role allows to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an internet protocol, IP, address that is associated with a device or a node that has been authenticated (Oyama: [0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050]); 
wherein, the receiver is further configured to receive an authentication request message including the prefix from a further wireless subscriber communication unit via the at least one wireless subscriber communication unit, once the wireless subscriber communication unit is authenticated; and in response thereto, the processor is further configured to authenticate the further wireless subscriber communication unit without performing enforcement of the further wireless subscriber communication unit attempting access to the communication system (Oyama: [0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filters; See [0054]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” to include enforcement point implementation and provisioning at relay nodes core to mobility networks (where UEs act as routers for other UEs).  Such enforcement point implementation and provisioning would not only offload processing requirements at AAA servers or EPs further upstream to downstream elements, but would also push enforcement and filtering (thus dropping unauthorized packets) to a node closest to the traffic origin, thus removing unauthorized traffic from traversing several networking links and conserving transmission and power resources involved in those links (As noted by Oyama: [0024] “preventing waste of valuable radio resources”).
Regarding claim 18, the combination of AAPA and Oyama discloses:
The network node of claim 17 wherein the transmitter is further configured to transmit
authentication messages to the at least one wireless subscriber communication unit to indicate
that further wireless subscriber communication units have been authenticated, such that the at
least one wireless subscriber communications unit can modify its enforcement function to allow
data communication between the network node and the further wireless subscriber
communication units (Oyama: 0053-0057]).
Regarding claims 19-20, AAPA discloses:
A method for authenticating in a wireless communication system comprising at least

attempting access to the communication system, the method at the network node comprising:
receiving an authentication request message from the at least one wireless subscriber
communication unit, authenticating the at least one wireless subscriber communication unit (See [0011]);
	generating and transmitting to the wireless subscriber communication unit a first
authentication message that identifies the wireless subscriber communication unit as being
authenticated (See [0011] Step 250; The LTE™ UE acting as a relay 220 authenticates the UE with the LTE™ EPS 230 and obtains a default IP address in 250));
wherein the first authentication message comprises a prefix of multiple IP addresses to transfer at least a portion of the networking responsibilities and role to the wireless subscriber communication unit, where the transferred networking responsibilities and role allows performance of networking level functions and responsibilities (See Figure 2, step 260 and 270, [0010]-[0011], the LTE UE acting as a relay is provisioned via a delegation of a IPv6 prefix, by the LTE EPS;  The LTE UE acting a relay then uses the delegated prefix to perform discovery and performing routing functions on behalf of LTE EPS, such providing routing announcements containing the delegated prefix, all to ensure further out of coverage clients connecting to the LTE UE Acting As A Relay can correctly autoconfigure their IP addresses).
AAPA fails to disclose:


receiving an authentication request message including the prefix from a further wireless subscriber communication unit via the at least one wireless subscriber communication unit, once the wireless subscriber communication unit is authenticated; and
authenticating the further wireless subscriber communication unit attempting to access the communication system without performing enforcement of the further wireless subscriber communication unit.
However, Oyama discloses:
wherein “networking responsibilities and role” comprise “enforcement responsibilities and role”, and where the enforcement role allows to pass [through the enforcement point] subsequent datagrams having: a source or destination address of an identified authentication server, or datagrams with an internet protocol, IP, address that is associated with a device or a node that has been authenticated ([0028] Figure 2-3 provides a AAA client, such as a PAA, may provision Enforcements Points, both directly or indirectly; Oyama’s Mobile Router is considered equivalent to AAPA’s “LTE UE acting as a relay”, see par 0006; the provisioning is of “access control information” and filters, equivalent to claimed “enforcement”, see par [0024], [0028], [0050]); 
receiving an authentication request message including the prefix from a further wireless subscriber communication unit via the at least one wireless subscriber communication unit, once the wireless subscriber communication unit is authenticated ([0049]-[0050] provides further UEs can authenticate with home network nodes; See [0054]).; 
authenticating the further wireless subscriber communication unit without performing enforcement of the further wireless subscriber communication unit attempting access to the communication system ([0049]-[0050], after local nodes within the mobility router network (such as local node 16 in Fig 3) have authenticated with their home AAA server, the mobility router (and its anchor, for that matter) are provisioned by the AAA client with the access control filters; See [0054]).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify “AAPA” and dedicate a network node with access control enforcement responsibilities, as disclosed by Oyama.
The motivation to deploy and dedicate such an enforcement responsibility on a particular network node is to utilize that specific network node to extend connectivity to a core network where that network node is able to provide network connectivity to remote nodes when those remote nodes are not able to connect to the core network.
	Claim 20 is a non‐transitory tangible computer program product claim and recites the
same concept as claim 19. Therefore it is rejected on same grounds as claim 19.
s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art herein after called “AAPA” in view of Oyama et al., (US20070223410A1) in and further in view of Luft et al., (US20090305671A1).
Regarding claims 4 and 12, the combination of AAPA and Oyama does not disclose:
The wireless subscriber communication unit of claim 1, further configured to receive a message comprising authentication information from at least the network node that indicates that a further wireless subscriber communications unit has been authenticated by the network and the processor is arranged to store said authentication information in memory for future use.
However, Luft discloses:
	wireless subscriber communication unit configured to receive a message comprising authentication information from at least the network node that indicates that a further wireless subscriber communications unit has been authenticated by the network and the processor is arranged to store said authentication information in memory for future use (See [0094] In one embodiment, the HNB stores an internal list of known users, along with their access privileges … In future access attempts, the HNB utilizes the unambiguous user ID (e.g. IMSI), which is stored internal to the HNB, to reference an access level for future access attempts; Also see FIG. 5; Steps 512-522; [0112-0116] provides for relaying HNB to receive authentication information such as IMSI from upstream authentication devices and then store it for future access to cellular network through HNB).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the AAPA and Oyama references and 
The motivation to include such a functionality from Home node B is to be able to store client authentication information for future authentication purposes.
Regarding claim 12, it recites similar language as claim 4 and therefore rejected on same grounds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/S.M.A./Patent Examiner, Art Unit 2432                

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432